This suit was instituted by the state of Texas against J. C. Duke, Robert *Page 1199 
Ralston, F. D. Cochran, C. L. Dexter, A. G. Wood, A. H. Cleaver, and H. L. Edwards to enjoin them from keeping an alleged disorderly house. It is charged that the defendant J. C. Duke, as president, and the other defendants, as directors, of the Dallas Golf and Country Club, are directly concerned in keeping, aiding, and assisting in keeping a house in which spirituous, vinous, and malt liquors are sold and kept for sale without the authority of a license to do so, in violation of the statutes of this state upon the subject. The case was tried before the court, without the intervention of a jury, on February 18, 1911, and resulted in a judgment denying the injunction prayed for, and the plaintiff appealed. The controlling questions involved in the case were by this court certified to our Supreme Court for adjudication, and in the opinion of that court, published in 137 S.W. 654, will be found a full statement of the facts out of which the questions arose. The Supreme Court, in a very able and exhaustive opinion written by Mr. Justice Ramsey, determined the questions certified favorably to the appellees. So exhaustive is the treatment of the questions, upon which a decision of the case turns, by the Supreme Court, that we feel unable to add anything useful to what that court has said. It is sufficient, therefore, to say that we adopt the conclusions of the Supreme Court as shown in the opinion referred to. This requires an affirmance of the judgment of the lower court, and such affirmance is accordingly so ordered.
 *Page 137